Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/21 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed 2/18/21 is acknowledged.  Claims 12, 14 and 16-29 are canceled. Claims 1, 10, 13 and 15 are amended. Claims 1-11, 13 and 15 are pending and under examination in this office action.
4.	Applicant’s arguments filed on 2/18/21 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 12-14 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 12, 14 and 28.
	The rejection of claims 12, 14, 19-20 and 26-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is moot because the claims are canceled.
The rejection of claims 1-15, 19-20 and 26-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 12, 14, 19-20 and 26-29.
The rejection of claims 1-13, 19-20 and 26-28 under 35 U.S.C. 103 as being unpatentable over Wraith et al. (US8343500) in view of the factsheet of clinical trial of ATX-MS1467 in MS, clinical trial No. NCT01097668, Sabatos-Peyton et al. (Curr. Opin. Immunol. 2010; 22:609-615), Wraith’s PPT presentation on “Induction of antigen specific tolerance with peptide epitope” (published 02/07/ 2013) and Burton et al., Nat. Commun. 2014; 5:4741| DOI:101038/ncomms5741, as in IDS) and evidentiary references: Messenger et al. (Br. J. Ophthalmol. 2015; 99:205-209), Williams (Chapter 6, multiple sclerosis and uveitis, p. 55-60, book: Uveitis and Immunological Disorders edited by Pleyer and Forrester, 2009 Springer-Verlag Berlin Heidelberg, Germany), Thouvenot et al. (Multiple Sclerosis Int. 2012.doi:10.1155/2012/372361), and Adamus et al. (Invest. Ophthalmol. Vis. Sci. 2006; 47:2555-2561) is withdrawn in response to 
The rejection of claims 14-15 and 29 under 35 U.S.C. 103 as being unpatentable over Wraith et al. (US8343500) in view of the factsheet of clinical trial No. NCT01097668, Sabatos-Peyton et al. (Curr. Opin. Immunol. 2010; 22:609-615), Wraith’s PPT and Burton et al. (Nat. Commun. 2014), Wraith (WO2015/019302,), and evidentiary references: Messenger et al. (Br. J. Ophthalmol. 2015; 99:205-209), Williams (Chapter 6, multiple sclerosis and uveitis, p. 55-60, book: Uveitis and Immunological Disorders edited by Pleyer and Forrester, 2009 Springer-Verlag Berlin Heidelberg, Germany), Thouvenot et al. (Multiple Sclerosis Int. 2012.doi:10.1155/2012/372361), and Adamus et al. (Invest. Ophthalmol. Vis. Sci. 2006; 47:2555-2561) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claim14 and 29 claims.
The rejection of claims 1-13, 19-20 and 26-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9381234 or claims 1-5 of U.S. Patent No. 9775880 in view of the factsheet of clinical trial of ATX-MS1467 in MS (clinical trial No. NCT01097668), Wraith et al. (US8343500), Sabatos-Peyton et al. (Curr. Opin. Immunol. 2010; 22:609-615), Wraith’s PPT of “Induction of antigen specific tolerance with peptide epitope”, and Burton et al. (Nat. Commun. 2014; 5:4741| DOI:101038/ncomms5741) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 12, 14, 19-20 and 26-29 claims are canceled and arguments on p.6-9 of the response.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13 and 15 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for decreasing T1-Gd-enhancing lesions in patients suffering from multiple sclerosis (MS) by immunizing the patients with an ATX-MS-1467 (SEQ ID NOs: 1-4) via intradermal injection biweekly based on the dose regimen recited on p. 29-30 or p. 38-39; p.40  or decreasing the levels of free T3 and TSHR antibody in patients suffering from Graves’s disease (GD) by immunizing the patients with the ATX-GD-59 (SEQ ID NOs:5-6) via intradermal injection based on a dose escalation regimen listed on p. 51, does not reasonably provide enablement for a method for treating or curing all forms of multiple sclerosis or Graves diseases using the claimed MBP peptides via a dose escalation protocol recited in claim 1 as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-11, 13 and 15 as amended are drawn to a method for treating MS and GD in a subject comprising administering to the subject a MBP of SEQ ID NOs: 1-4 or a combination thereof or treating GD using RNB-5D-K1 (SEQ ID NO: 5) or RNB-9B (SEQ ID NO:6) or a combination thereof via a dose escalation protocol recited in claim 1. The claims encompass treating and curing all forms of MS or GD using the claimed MBP peptides (SEQ ID NOs: 1-4) or RNB-5D-K1/RNB-9B (SEQ ID NOs:5-6). 
On p. 5-6 of the response, Applicant argues that the claimed invention is enabling in view of amendment to the claims and examples 1-2 and 4.

i. Based on paragraph [0223] of the specification, the claimed method encompasses treating and curing MS or GD using the claimed MBP peptides (SEQ ID NOs: 1-4) or RNB peptides (SEQ ID NOs: 5-6) because the definition of “treating” also includes curing. However, neither the specification nor the prior art teaches that MS or GD can be cured by the claimed peptides MBP peptides (SEQ ID NOs: 1-4) or RNB peptides (SEQ ID NOs: 5-6) respectively via a dose escalation protocol recited in independent claim 1. Neither the specification nor the prior art teaches that administration of the claimed MBP peptides (SEQ ID NOs: 1-4) or RNB peptides (SEQ ID NOs: 5-6) can cure MS or GD because there is no cure for autoimmune diseases including MS and GD as evidenced by Sabatos-Peyton et al. (Curr. Opin. Immunol. 2010; 22:609-615, cited previously). 
[0223] As defined herein "treatment" refers to reducing, alleviating or eliminating one or more symptoms of the condition which is being treated, relative to the symptoms prior to treatment.

Therefore, in view of the lack of guidance in the specification, the unpredictability of the inventions, the breadth of the claims, the limited working examples, and the current status of the art, undue experimentation would be required by a skilled artisan to perform in order to practice the claimed invention as it pertains to a method for treating and curing MS or GD by the claimed peptides. Accordingly, the rejection of claims 1-11, 13 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of . 


Conclusion

13.	NO CLAIM IS ALLOWED.




14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wraith et al. (US8343500)  teaches using a dose escalation protocol for treatment of autoimmune diseases including MS, optic neuritis, GD, cryofibrinogenemia and other autoimmune diseases recited in claims 19-20 and 26-29: 25ug, 50ug, 100ug, 400ug, 800ug, 800ug (visits 2-7) given 7-14 days apart (14+7 days) (i.e. 1st-6th doses in claim 1), and evaluated at four weeks (visit 8) and 3 months after the final dose (visit 9) (see col. 30, lines 30-60; example 8; col. 32, lines 43-67; col. 30, line 30-col.34, line 20, examples 8-8C, in particular) and also teaches that the levels of IL10 did not change significantly until the second 800ug (visit 7) (see col. 32, lines 65-67, in particular). 
The clinical trial No. NCT01097668 teaches a method of treating MS by intradermal or subcutaneous injection of 9 doses of ATX-MS-1467 at 25, 50, 100, 400ug, 800ug, 800ug, 800ug, 800ug, 800ug at intervals of 14+3 days in patients with MS (see p.2-3, in particular).



15.	The sequence search results disclose as follows:
SEQ ID NO:1
US-11-979-224-1
; Sequence 1, Application US/11979224
; Patent No. 8343500
; GENERAL INFORMATION
;  APPLICANT: Wraith, et al.
;  TITLE OF INVENTION: PEPTIDE COMPOSITION
;  FILE REFERENCE: 30699/45222A
;  CURRENT APPLICATION NUMBER: US/11/979,224
;  CURRENT FILING DATE: 2011-05-03
;  PRIOR APPLICATION NUMBER: US-10/362,264
;  PRIOR FILING DATE: 2003-02-21
;  PRIOR APPLICATION NUMBER: PCT/GB01/03702
;  PRIOR FILING DATE: 2001-08-17
;  PRIOR APPLICATION NUMBER: 0020618.5
;  PRIOR FILING DATE: 2000-08-21
;  PRIOR APPLICATION NUMBER: 0114547.3
;  PRIOR FILING DATE: 2001-06-14
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-11-979-224-1

  Query Match             100.0%;  Score 81;  DB 6;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PRHRDTGILDSIGRF 15
              |||||||||||||||
Db          1 PRHRDTGILDSIGRF 15
SEQ ID NO:2
US-11-979-224-2
; Sequence 2, Application US/11979224
; Patent No. 8343500
; GENERAL INFORMATION
;  APPLICANT: Wraith, et al.
;  TITLE OF INVENTION: PEPTIDE COMPOSITION
;  FILE REFERENCE: 30699/45222A
;  CURRENT APPLICATION NUMBER: US/11/979,224
;  CURRENT FILING DATE: 2011-05-03
;  PRIOR APPLICATION NUMBER: US-10/362,264
;  PRIOR FILING DATE: 2003-02-21
;  PRIOR APPLICATION NUMBER: PCT/GB01/03702
;  PRIOR FILING DATE: 2001-08-17
;  PRIOR APPLICATION NUMBER: 0020618.5
;  PRIOR FILING DATE: 2000-08-21
;  PRIOR APPLICATION NUMBER: 0114547.3
;  PRIOR FILING DATE: 2001-06-14
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 17
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-11-979-224-2

  Query Match             100.0%;  Score 94;  DB 6;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ENPVVHFFKNIVTPRTP 17
              |||||||||||||||||
Db          1 ENPVVHFFKNIVTPRTP 17
SEQ ID NO:3
US-11-979-224-3
; Sequence 3, Application US/11979224
; Patent No. 8343500
; GENERAL INFORMATION

;  TITLE OF INVENTION: PEPTIDE COMPOSITION
;  FILE REFERENCE: 30699/45222A
;  CURRENT APPLICATION NUMBER: US/11/979,224
;  CURRENT FILING DATE: 2011-05-03
;  PRIOR APPLICATION NUMBER: US-10/362,264
;  PRIOR FILING DATE: 2003-02-21
;  PRIOR APPLICATION NUMBER: PCT/GB01/03702
;  PRIOR FILING DATE: 2001-08-17
;  PRIOR APPLICATION NUMBER: 0020618.5
;  PRIOR FILING DATE: 2000-08-21
;  PRIOR APPLICATION NUMBER: 0114547.3
;  PRIOR FILING DATE: 2001-06-14
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-11-979-224-3

  Query Match             100.0%;  Score 80;  DB 6;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASDYKSAHKGFKGVD 15
              |||||||||||||||
Db          1 ASDYKSAHKGFKGVD 15
SEQ ID NO:4
US-11-979-224-4
; Sequence 4, Application US/11979224
; Patent No. 8343500
; GENERAL INFORMATION
;  APPLICANT: Wraith, et al.
;  TITLE OF INVENTION: PEPTIDE COMPOSITION
;  FILE REFERENCE: 30699/45222A
;  CURRENT APPLICATION NUMBER: US/11/979,224
;  CURRENT FILING DATE: 2011-05-03
;  PRIOR APPLICATION NUMBER: US-10/362,264
;  PRIOR FILING DATE: 2003-02-21
;  PRIOR APPLICATION NUMBER: PCT/GB01/03702
;  PRIOR FILING DATE: 2001-08-17
;  PRIOR APPLICATION NUMBER: 0020618.5
;  PRIOR FILING DATE: 2000-08-21
;  PRIOR APPLICATION NUMBER: 0114547.3
;  PRIOR FILING DATE: 2001-06-14
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-11-979-224-4

  Query Match             100.0%;  Score 76;  DB 6;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFKGVDAQGTLSKIF 15
              |||||||||||||||
Db          1 GFKGVDAQGTLSKIF 15


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
June 19, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649